     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 1 of 17



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 19-2521(DSD/KMM)

LaTreka Jones,

                 Plaintiff,

v.                                                ORDER

Capella University,
Julie Johnson, Shannon
Stordahl, Joe Rennie,
and Jennifer Raymer,

                 Defendants.



     This matter is before the court upon plaintiff LaTreka Jones’s

motion for leave to amend her complaint and defendants’ motion to

dismiss.   Based on a review of the file, record, and proceedings

herein, and for the following reasons, the court denies the motion

to amend and grants the motion to dismiss.



                               BACKGROUND

     This dispute arises out of Capella University’s decision to

deny awarding Jones a bachelor’s degree.          Compl. ¶ 7.    In her

initial complaint, Jones alleged that in 2017 she was enrolled at

Capella and had one course remaining to complete her degree.          Id.

Before completing that course, Jones received permission from the

university to attend her class’s graduation ceremony and, based on

that permission, spent thousands of dollars in preparation for the
     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 2 of 17



ceremony.     Id. ¶ 1.     She specifically alleges that she spent

thousands of dollars on lodging, car rentals, and food travelling

to Minnesota from her home in Texas for the ceremony.           Id.

     While attempting to complete her last course, Jones had to

“deal[]   with     severe/storms/hurricane,    bad   weather”   and   other

“unforeseen circumstances.” Id. As a result, she received failing

grades on her remaining assignments, despite being assured by

Capella that the extraordinary circumstances she experienced would

not affect her ability to complete her coursework.          Id. ¶¶ 1, 2.

Jones asserts that her professor prevented her from turning in her

last assignment, which meant that she could not complete her final

course.     Id. ¶ 2.   Jones unsuccessfully appealed her professor’s

decision.    Id.    Jones then filed this suit alleging that Capella

violated unspecified rights.        Id. ¶ 7.     She also includes as

defendants: Julie Johnson, her psychology instructor at Capella;

Shannon Stordahl, a Capella Senior Learner Affairs Associate; Joe

Rennie, a Capella Senior Learner Affairs Associate; and Jennifer

Raymer, President’s Designee for Academic Affairs at Capella.

     Capella moved to dismiss the complaint on January 27, 2020,

for failure to state a claim.       ECF No. 12.       In response, Jones

moved for leave to file an amended complaint on October 20, 2020. 1


     1 Jones, originally a pro se plaintiff, first moved to amend
the complaint on July 23, 2020, with the help of counsel found
through the Federal Bar Association’s Pro Se Project. A hearing
on that motion was scheduled for October 6, 2020.    ECF No. 43.
                                    2
       CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 3 of 17



ECF No. 55.       The proposed amended complaint centers on alleged

misrepresentations made by Capella.

       The proposed amended complaint alleges that Jones enrolled in

Capella’s       Bachelor       of      Psychology           program      in    2014.

ECF No. 57-1, ¶ 21.        In June 2016, Jones asked Capella to allow

her to attend the Minneapolis commencement ceremony in August 2016,

even though she still had twenty-four quarter credits remaining to

complete her degree. Id. ¶¶ 22, 25. Capella approved the request,

and Jones travelled from Texas with her family to Minnesota to

attend the commencement ceremony.               Id. ¶¶ 26-27.

       Following the ceremony, Jones continued her studies through

the summer 2017 quarter.            Id. ¶¶ 28-32.       During her last quarter

at Capella, Jones took a psychology capstone course, which was the

last    class     she     needed      to       earn   her     bachelor’s      degree.

Id. ¶¶ 31, 35, 53.         While she was taking the course, Jones got

divorced, cared for her disabled son, experienced the death of her

brother, and faced challenges from Hurricane Harvey.                       Id. ¶ 32.

Jones alleges that her academic advisor instructed her professors

to   provide    her     with   accommodations,        including       extensions   on

assignment      due   dates.        Id. ¶ 33.         Jones   contends     that    her



Between the filing of the July motion and the October hearing,
Jones’s original counsel withdrew, and she began to work with new
counsel on September 21, 2020. Because her new counsel did not
assist Jones in the preparation of her July motion, the court
ordered her to submit a new proposed amended complaint and
memorandum in support of her motion. ECF No. 54.
                                           3
     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 4 of 17



professors nevertheless failed to provide adequate accommodations

and issued her low and zero credit for some of her assignments.

Id. ¶¶ 33-34.

     On her final assignment, Jones’s professor used a source

matching    tool   to    determine   that   Jones   plagiarized    fifty-five

percent of the assignment.       Id. ¶¶ 36-37, 39-40.         Johnson gave her

a low grade and notified Capella of alleged plagiarism.             Id. ¶ 40.

Allegations of academic dishonesty at Capella are assessed on a

case-by-case basis, and consequences include “non-acceptance of

submitted coursework, failing grade on an assignment, lower grade

in a course, written warning, suspension from the university,

removal    from    the   program,    [or]   administrative     withdrawal   or

dismissal from the university[.]”           Id. ¶ 44.

     A Senior Academic Affairs Associate sent Jones an email

explaining the process for appealing the plagiarism allegation.

Id. ¶ 45.    The email further explained that her case would be sent

to the Faculty Review Panel, and that she could defend herself in

writing or by scheduling a phone conference.            Id.   Jones submitted

her defense in writing and scheduled a phone conference to defend

herself to the panel.        Id. ¶ 46.      Jones asserts that she was the

only person on the call, and that she notified the Senior Academic

Affairs Associate via email that no one from Capella attended the

call and asked if the panel would like to reschedule.               Id. ¶ 47.

Over a week later, Capella notified Jones that the panel determined

                                       4
     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 5 of 17



that she had plagiarized the assignment and that she was dismissed

from Capella.         Id. ¶ 48.     Jones unsuccessfully appealed that

decision.    Id. ¶¶ 49-52.

     The    proposed    amended     complaint    brings   three   claims    for

relief: (1) unjust enrichment; (2) promissory estoppel; and (3)

violations of the Minnesota Deceptive Trade Practices Act (MDTPA).

Jones argues that Capella should not be permitted to keep her

tuition payments because she did not receive her degree, that

Capella    promised    to   issue   a   degree   in   exchange    for   tuition

payments, and that Capella’s disciplinary policy for academic

dishonesty creates a likelihood of confusion or misunderstanding.

Jones removes the individually named defendants from her proposed

amended complaint.       Defendants oppose Jones’s motion to amend her

complaint and maintain that their motion to dismiss should be

granted.



                                     DISCUSSION

I.   Motion to Amend

     When a plaintiff moves to amend a complaint after a motion to

dismiss has been filed, as Jones has done here, the court must

first address the motion to amend.          See Pure Country, Inc. v. Sigma

Chi Fraternity, 312 F.3d 952, 956 (8th Cir. 2002).

     A.     Standard of Review



                                        5
      CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 6 of 17



      When a party seeks to amend the complaint, “the court should

freely give leave when justice so requires.”                  Fed. R. Civ. P.

15(a)(2).     The court may deny leave to amend “if there are

compelling reasons such as ... futility of the amendment.”                Reuter

v. Jax Ltd., Inc., 711 F.3d 918, 922 (8th Cir. 2013) (internal

citations omitted).

      Capella argues that Jones’s motion to amend should be denied

because the proposed amended complaint is futile.              An amendment is

futile when it could not survive a motion to dismiss under Rule

12(b)(6).    Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010).

      To survive a motion to dismiss, and therefore avoid futility

of the amended complaint, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.”        Gallagher v. City of Clayton, 699 F.3d

1013, 1016 (8th Cir. 2012) (citation and internal quotation marks

omitted).     “A claim has facial plausibility when the plaintiff

[has pleaded] factual content that allows the court to draw the

reasonable    inference    that    the       defendant   is   liable   for   the

misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).                  Although

a complaint need not contain detailed factual allegations, it must

raise a right to relief above the speculative level.               See Twombly,

550   U.S.   at   555.    “[L]abels      and   conclusions    or   a   formulaic

recitation of the elements of a cause of action” are not sufficient

                                         6
      CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 7 of 17



to state a claim.    Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted).      For the following reasons, the court

agrees with defendants that Jones’s proposed amendments to the

complaint would not survive a motion to dismiss and are therefore

futile.

      B.   Unjust Enrichment

      To state a claim of unjust enrichment under Minnesota law, a

plaintiff must allege that there was “(1) a benefit conferred; (2)

the   defendant’s   appreciation    and   knowing   acceptance    of   the

benefit; and (3) the defendant’s acceptance and retention of the

benefit under such circumstances that would be inequitable for him

to retain it without paying for it.”      Dahl v. R.J. Reynolds Tobacco

Co., 742 N.W.2d 186, 196 (Minn. Ct. App. 2007).        It is not enough

that “one party benefits from the efforts or obligations of others,

but instead ... that [] party [must have been] unjustly enriched

in the sense that the term unjustly could mean illegally or

unlawfully.”   First Nat’l Bank of St. Paul v. Ramier, 311 N.W.2d

502, 504 (Minn. 1981).     Jones argues that she meets this standard

because “it was inequitable and unjust for Capella to retain the

benefit of Plaintiff’s tuition given the fact she did not receive

her degree.”   ECF No. 57-1, ¶ 61.

      The court disagrees.      Minnesota law does not recognize a

theory of unjust enrichment that conditions tuition payments on

the conferral of a college degree.         In Zinter v. University of

                                    7
      CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 8 of 17



Minnesota, a former student brought an unjust enrichment claim

against her university on the premise that the university retained

her tuition payments without granting her a degree.                 799 N.W.2d

243, 247 (Minn. Ct. App. 2011).            The court held that the benefit

the university conferred to the student in exchange for tuition

payments was instruction, not a degree.            Id.   It further explained

that the university accepted tuition payments so that the student

could take courses, and the university “did not enter into a

bargain that, if [the student] paid a certain amount in tuition,

she would receive a degree.”       Id.       Here, nothing in the proposed

amended complaint suggests that Jones paid tuition based on the

promise that she would receive a degree.           Rather, Capella provided

Jones with instruction in exchange for tuition.            It was up to Jones

to complete her coursework to Capella’s satisfaction in order to

earn her degree.      She apparently failed to do so.             As such, the

proposed amended complaint fails to state a claim for unjust

enrichment.

      C.     Promissory Estoppel

      To state a claim of promissory estoppel under Minnesota law,

Jones must allege that there was “(1) a clear and definite promise;

(2) that the promisor intended to induce the promisee’s reliance;

(3)   that   the   promisee   relied   on    the   promise   to   his   or   her

detriment; and (4) that enforcement of the promise is necessary to

prevent injustice.”     Id. at 246 (citing Cohen v. Cowles Media Co.,

                                       8
     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 9 of 17



479 N.W.2d 387, 391 (Minn. 1992)). In her amended complaint, Jones

alleges that Capella promised to issue her a bachelor’s degree for

tuition payments; she relied on, and Capella intended for her to

rely on, that promise; and it is unjust for Capella to keep Jones’s

tuition without giving her a degree.

     This argument also fails.         Jones has not plausibly alleged

that Capella made a clear and definite promise that she would earn

a degree in exchange for tuition.       The proposed amended complaint

is devoid of any allegations as to when Capella made the alleged

promise, who made it, and any other circumstances surrounding the

alleged promise.     Nor does Jones allege that Capella’s decision to

allow her to attend the commencement ceremony and her accommodation

requests were tantamount to a promise to give her a degree.

Indeed, Jones understood that she needed to pass her remaining

coursework      in        order        to      earn      a       degree.

See ECF No. 57-1, ¶¶ 24-26, 32-33.       Because the amended complaint

does not allege that Capella made a clear and definitive promise

to Jones, it fails to state a claim for promissory estoppel.

     D.   Minnesota Deceptive Trade Practices Act

     Jones’s final claim is that Capella violated the MDTPA.          A

person violates the MDTPA when, in the course of business, that

person “causes likelihood of confusion or of misunderstanding as

to the source, sponsorship approval, or certification of goods or

services,” “causes likelihood of confusion or of misunderstanding

                                   9
        CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 10 of 17



as   to        affiliation,        connection,      or     association       with,    or

certification by, another,” or “engages in any conduct which

similarly         creates      a      likelihood         of     confusion      or      of

misunderstanding.”            Minn.    Stat.    § 325D.44,       subdiv. 1(2),       (3),

(13).     Jones alleges that Capella’s policy of “assessing alleged

academic dishonesty on a case-by-case basis and providing a sliding

scale     of    consequences”       creates    a   likelihood      of   confusion     or

misunderstanding under the MDTPA.                ECF No. 57-1, ¶ 73.

     Jones’s MDTPA claim is futile for two reasons.                          First, her

allegations amount to an educational malpractice claim, which are

barred in Minnesota.          A plaintiff may bring a claim under consumer

protection statutes only to the extent that the plaintiff does not

allege educational malpractice.                  See NJR of Woodbury, Inc. v.

Woida, No. A05-268, 2005 WL 3372625, at *2 (Minn. Ct. App. Dec.

13, 2005); Alsides v. Brown Inst., Ltd., 592 N.W.2d 468, 475–76

(Minn. Ct. App. 1999).             Educational malpractice claims are “those

that would require the court to engage in a comprehensive review

of a myriad of educational and pedagogical factors, as well as

administrative policies.”             Glorvigen v. Cirrus Design Corp., 796

N.W.2d 541, 552 (Minn. Ct. App. 2011), aff’d, 816 N.W.2d 572 (Minn.

2012).         Although   plaintiffs      may      bring      claims   for   breach   of

contract, fraud, or misrepresentation based on specific promises

made by educational institutions to individual students, Minnesota

bars claims of educational malpractice based on general grievances

                                          10
        CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 11 of 17



about the education received and claims that would “inquir[e] into

the nuances of educational processes and theories.”                     Id. at 552-

53.

      Here, Jones asks the court to intervene in the execution of

Capella’s academic dishonesty policies.               Jones pleads a general

grievance against Capella’s practice of assessing and imposing

consequences for academic dishonesty.               An examination of Jones’s

claim    would     force   the    court    to   inquire   into    the   nuances   of

Capella’s administrative policies and review the “educational and

pedagogical” factors leading to Capella’s policy determinations of

appropriate consequences.               See Bd. of Curators v. Horowitz, 435

U.S. 78, 90 (1978) (“[T]he determination whether to dismiss a

student for academic reasons requires an expert evaluation of

cumulative information and is not readily adapted to the procedural

tools of judicial or administrative decisionmaking.”).                      Because

Jones’s general grievances amount to an educational malpractice

claim, her MDTPA claim must fail.

      Even if the educational-malpractice bar did not apply, Jones

still fails to meet the heightened pleading standard required for

the MDTPA.        E-Shops Corp. v. U.S. Bank Nat. Ass’n, 678 F.3d 659,

665 (8th Cir. 2012) (holding that Rule 9(b)’s heightened pleading

requirement applies to the MDTPA). In order to meet that standard,

Jones      must     “state       with     particularity     the     circumstances

constituting fraud or mistake,” including “such matters as the

                                           11
       CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 12 of 17



time, place and contents of false representations.”                       Fed. R. Civ.

P. 9(b); Trooien v. Mansour, 608 F.3d 1020, 1028 (8th Cir. 2010).

Conclusory allegations that a defendant’s conduct was fraudulent

and    deceptive     under    the    MDTPA      do    not    satisfy      the    pleading

requirements. DeVary v. Countrywide Home Loans, Inc., 701 F. Supp.

2d 1096, 1110 (D. Minn. 2010).

       Jones’s MDTPA allegations fall short of these requirements.

Jones alleges that the way Capella lists the consequences for

academic dishonesty in its policy handbook creates an inference

that     dismissal      is     reserved         for     extreme        circumstances.

ECF No. 57-1, ¶ 75.          She contends that this inference, in turn,

creates confusion.         Id. ¶¶ 75-76.        Jones’s amended complaint does

not state with particularity, however, the basis for the inference

or any action taken by Capella that led Jones to draw such an

inference. Additionally, Jones fails to plead the requisite intent

by Capella to mislead.         See Fed. R. Civ. P. 9(b).             Therefore, Jones

fails to state a claim under the MDTPA.

       Jones’s proposed amended complaint fails to state a claim for

which relief can be granted.              Therefore, the court denies Jones’s

motion to amend on the basis of futility.

II.    Motion to Dismiss the Original Complaint

       The   court   now     turns   to    Capella’s        motion   to    dismiss    the

original complaint.        The plausibility standard to survive a motion

to dismiss under Rule 12(b)(6) applies here as well.                            Moreover,

                                           12
       CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 13 of 17



the court takes into account that the original complaint was

written by a pro se litigant and must therefore be liberally

construed.       Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843,

849    (8th   Cir.   2014).     When    the     court    construes    a   complaint

liberally, it reads the complaint “in a way that permits the

layperson’s      claim   to   be     considered      within    the   proper   legal

framework,” despite the fact that it may “not [be] pleaded with

legal nicety ....”         Stone v. Harry, 364 F.3d 912, 915 (8th Cir.

2004). Liberal construction does not mean, however, that the court

will supply additional facts or construct legal theories on behalf

of the litigant.      Id. at 914.      Even after construing her complaint

liberally, the court determines that Jones’s original complaint

has failed to state a claim upon which relief can be granted.

       Jones’s    claims     again    amount    to     educational   malpractice,

which, as already discussed, is not recognized under Minnesota

law.      First,     Jones    asks     the     court    to    evaluate    Capella’s

determinations regarding her grades, which is something the court

cannot do.     Zinter, 799 N.W.2d at 245-48 (holding that courts are

not equipped to evaluate the pedagogical goals of a university’s

program and will not review educational factors to determine if a

student deserved a failing grade); Alsides, 592 N.W.2d at 473

(quoting Cavaliere v. Duff’s Bus. Inst., 605 A.2d 397, 402 (Pa.

Super. Ct. 1992)) (“Where the essence of the complaint is that the

school failed to provide an effective education ... the court would

                                         13
        CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 14 of 17



be forced to enter into an inappropriate review of educational

policy and procedures.”).

        Next, Jones alleges that her rights were violated by Capella

because she was unable to complete the last course required for

her to earn her degree.          In doing so, Jones asks the court to

determine if Capella gave her adequate academic accommodations.

Specifically,      Jones    contends   that   she    received   “low     failing

grades” despite Capella informing all students that their teachers

would    not   allow    students’   hardships   to    affect    their    grades.

Compl. ¶ 7.      When an accommodation involves an academic decision,

courts “should show great respect for the faculty’s judgment.”

Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 225 (1985).               Amir

v. St. Louis University is instructive in this case. 2                  184 F.3d

1017 (8th Cir. 1999).        In Amir, a medical student with obsessive

compulsive disorder sought academic accommodations in the form of

a passing grade. Id. at 1028-29. The court held that the faculty’s

decision not to grant Amir a passing grade based on prior work was

an academic decision.        Id. at 1029.     The court explained that it

“will    not   invade   a   university’s    province   concerning       academic

matters in the absence of compelling evidence that the academic




     2  The Minnesota Court of Appeals has cited favorably to Amir
v. St. Louis University in the context of educational malpractice
claims as support for the idea that courts show deference to
educational institutions’ academic determinations. Zinter, 799
N.W.2d at 246.
                                       14
        CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 15 of 17



policy is a pretext for discrimination.”            Id.    Similarly here, the

court will not review Capella’s decision to not give Jones passing

grades as accommodations for hardship.                 Consequently, Jones’s

educational malpractice claims are barred.

      Even      if   the   educational-malpractice        bar   did   not   apply,

Jones’s original complaint does not allege a plausible claim under

contractual or equitable theories.                To form a contract under

Minnesota law, there must be (1) the communication of a specific

and   definite       offer,   (2)    acceptance   of   that     offer,   and   (3)

consideration.        Pine River State Bank v. Mettille, 333 N.W.2d 622,

626–27 (Minn. 1983).          An offer cannot be vague.           Hunt v. IBM Mid

Am. Emps. Fed. Credit Union, 384 N.W.2d 853, 857 (Minn. 1986).

Statements of goodwill are held not to be specific and definite

offers.      See Ruud v. Great Plains Supply, 526 N.W.2d 369, 372

(Minn. 1995) (holding that a company’s statement to employees that

“there would be no dismissals as long as people showed willingness

to work” were policy statements of goodwill insufficient to create

an offer of employment).

      Here, Jones does not allege that Capella made an offer to

form a contract.           Instead, Jones alleges that “Capella informed

all students if you were impacted [by hardship] your teacher ...

would     not    allow     that     to   effect   [sic]    your     assignments.”

Compl. ¶ 7.      At most, this statement reflects a vague statement of

goodwill rather than a specific and definite offer to confer a

                                          15
     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 16 of 17



passing grade.    Nor does Jones allege that she gave anything in

consideration in exchange for the alleged accommodations.              As a

result, Jones’s original complaint does not plausibly allege a

breach of contract claim.

     Finally, as with Jones’s proposed amended complaint, her

original complaint also does not sufficiently plead a promissory

estoppel claim.    As stated above, Jones must allege, among other

things, that Capella made a “clear and definite promise” to her.

Zinter, 799 N.W.2d at 246 (citing Cohen v. Cowles Media Co., 479

N.W.2d 387, 391 (Minn. 1992).     Just as Jones’s original complaint

fails to allege a “specific and definite offer” under contract

law, it also fails to allege a “clear and definite promise” for

purposes of promissory estoppel.        See Ruud, 526 N.W.2d at 372

(holding that the court’s analysis of clear and definite as to the

modification of a contract was dispositive as applied to a claim

for promissory estoppel).     Accordingly, Jones does not plausibly

allege a claim for promissory estoppel.

     As a result, Jones’s complaint fails to state a claim for

which relief can be granted.



                              CONCLUSION

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The motion to amend the complaint [ECF No. 55] is denied;



                                   16
     CASE 0:19-cv-02521-DSD-KMM Doc. 64 Filed 11/23/20 Page 17 of 17



     2.   The motion to dismiss [ECF No. 12] is granted; and

     3.   This case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 23, 2020                s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   17
